Citation Nr: 0814274	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  03-26 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral foot strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle strain.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.W.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In December 2003, the veteran testified at a video conference 
hearing before a Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript of 
that hearing is in the claims file.  That judge has since 
retired from the Board and the veteran was offered the 
opportunity for a new hearing.  He did not request a new 
hearing in response to a letter sent in November 2005.  
Therefore, the Board will not schedule the veteran for 
another hearing.  

The case was remanded to the RO in June 2006.  Because the 
terms of the remand were not satisfied, another remand is 
required.  The Board notes that RO compliance with this 
remand is not discretionary, and that if the RO fails to 
comply with the terms of this remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

A statement from the veteran received in January 2006 
indicates the veteran's desire to file a claim for a total 
disability rating based on individual unemployability (TDIU).  
This issue is again referred to the RO for appropriate 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

The Board remanded the case to the agency of original 
jurisdiction in June 2006 to have the agency of original 
jurisdiction issue Kent-compliant VCAA notice to the veteran 
concerning his claims to reopen.  VA still has not sent Kent-
compliant VCAA notice to the veteran with respect to his 
attempt to reopen claims for service connection.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  Specifically, 
the RO should inform the veteran of what is necessary for his 
claims to be granted, as well as ensure that all other 
appropriate actions under the VCAA have been taken.  Per Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the RO must ensure that 
the veteran is provided correct notice of what is needed for 
a claim to be reopened, including informing him of the 
specific basis for any previous denial, as well as informing 
him of what the terms "new" and "material" mean under the law 
and regulations.  The RO's June 2006 attempt at informing the 
veteran of the specific basis for the previous denial was:  
"Your claim was previously denied because there is no 
medical evidence to establish you're your claimed 
service-connected disabilities."  This sentence is 
inadequate and uninformative.  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the 
veteran's claims have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  This 
should specifically include 
notification to the veteran telling him 
what is necessary for his claim to be 
granted, what evidence he must obtain 
and what evidence the RO will obtain, 
as well as informing him of the need to 
submit all available evidence.  The RO 
should specifically inform him of the 
criteria for reopening a claim 
including specifically defining what 
"new" and "material" mean, as well as 
informing him of the specific basis of 
the previous denials of his claims for 
service connection for a bilateral foot 
strain, a left ankle strain, diabetes 
mellitus, and left ear hearing loss.  
See Kent v Nicholson, 20 Vet. App. 1 
(2006).

2.  Thereafter, readjudicate the 
veteran's pending claim in light of 
additional evidence added to the record 
since the October 2007 supplemental 
statement of the case.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M.BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



